Citation Nr: 0941271	
Decision Date: 10/29/09    Archive Date: 11/09/09

DOCKET NO.  99-01 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to a rating higher than 10 percent for residuals 
of a left ankle injury. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1989 to September 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 1998 of a Department 
of Veterans Affairs (VA) Regional Office (RO).  While on 
appeal, in a rating decision in April 2002, the RO increased 
the rating to 10 percent, effective February 26, 1998, the 
date of receipt of the current claim for increase.

In July 2004 and November 2006, the Board remanded the case 
for further evidentiary development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).

In a rating decision in March 2006, the RO assigned a 
separate 10 percent rating for neurological impairment of the 
left ankle.  As the Veteran has not expressed disagreement 
with the 10 percent rating for the neurological impairment, 
the rating of the neurological manifestations is not before 
the Board.  

In a decision in March 2008, the Board denied a rating higher 
than 10 percent for limitation of motion of the left ankle.  
The Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans' Claims (Court).  In 
June 2009, the parties, the Veteran and the Secretary of VA, 
filed a Joint Motion to Vacate and Remand the Board's 
decision.  In an order, dated in June 2009, the Court VA 
granted the Joint Motion and vacated and remanded the matter 
for compliance with the instructions in the Joint Motion.

While on appeal, in a rating decision in October 2008, the RO 
granted a temporary rating of 100 percent for convalescence 
following left ankle reconstructive ligament surgery, 
effective from September 26, 2007, to December 1, 2007.  At 
the termination of the temporary total rating, a 10 percent 
rating was assigned, effective December 1, 2007.
The record raises the claim for increase for the surgical 
scars, which is referred to the RO for appropriate action.


FINDING OF FACT

During the appeal period, the residuals of a left ankle 
disability are manifested by functional loss equating to 
marked impairment of the ankle without ankylosis or severe 
foot impairment. 


CONCLUSION OF LAW

The criteria for a 20 rating percent for residuals of a left 
ankle injury have been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5271, 5270, 5284 (2009).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) 
any information and medical or lay evidence that is necessary 
to substantiate the claim, (2) what portion of the 
information and evidence VA will obtain, and (3) what portion 
of the information and evidence the claimant is to provide.  
The notification requirements are referred to as Type One, 
Type Two, and Type Three, respectively.  See Shinseki v. 
Sanders, 556 U.S. __, 129 S. Ct. 1696 (April 21, 2009).  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment.  Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (Fed. Cir. 2009)  (interpreting 38 U.S.C.A. 
§ 5103(a) as requiring generic claim-specific notice and 
rejecting veteran-specific notice as to effect on daily life 
and as to the assigned or a cross-referenced Diagnostic Code 
under which the disability is rated).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice in letters, 
dated in July 2003, in August 2004, in March 2006, and in 
December 2006.  The Veteran was notified of the type of 
evidence needed to substantiate the claim for increase, 
namely, evidence that the symptoms had increased and the 
effect of the worsening had on employment.  The Veteran was 
notified that VA would obtain VA records and records of other 
Federal agencies, and that he could submit other records not 
in the custody of a Federal agency, such as private medical 
records or with his authorization VA would obtain any non-
Federal records on his behalf.  The notice included the 
general provisions for the effective date of a claim and the 
degree of disability assignable.



As for content of the VCAA notice, the documents complied 
with the specificity requirements of Quartuccio v. Principi, 
16 Vet. App. 183 (2002) (identifying evidence to substantiate 
a claim and the relative duties of VA and the claimant to 
obtain evidence), of Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of 
the elements of the claim); and of Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (claim-specific 
notice, namely, a worsening or increase in severity of the 
disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided content-complying VCAA notice the claim was 
readjudicated, as evidenced by the rating decision in 
December 2008.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007) (Timing error cured by adequate VCAA notice and 
subsequent readjudication without resorting to prejudicial 
error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained service records, VA 
records, and private records identified by the Veteran. 

The Veteran was afforded VA examinations in January 1999, in 
March 2006, in July 2007, and in November 2008 to evaluate 
his left ankle disability.  The examinations are adequate for 
rating purposes. 

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist.  




REASONS AND BASES FOR FINDING AND CONCLUSION

Facts 

The service treatment records show that the Veteran suffered 
left ankle sprains, resulting in a surgical repair of the 
left anterior talofibula ligament.

After service in a rating decision in November 1993, the RO 
granted service connection for the residuals of a left ankle 
injury and assigned a noncompensable rating.  In August 1996, 
the Veteran had surgery to stabilize the left ankle.  In a 
rating decision in January 1997, the RO assigned a 10 percent 
rating for the left ankle disability from July 11, 1996, a 
temporary 100 percent rating after surgery by VA in August 
1996, and at the termination of the temporary 100 percent 
rating, a noncomensable rating from October 1996. 

The current claim for increase was received in February 1998.  
While on appeal in a rating decision in April 2002 the RO 
increased the rating to 10 percent disabling, effective from 
the date of claim in February 1998.

Private medical records show that in February 1998 the 
Veteran was evaluated for left ankle pain by an orthopaedic 
surgeon.  The pertinent findings were ankle laxity to valgus 
testing and guarding of movement to stress testing.  On 
follow-up in May and in August 1998, the ankle was unstable.

VA records disclose that in April 1998 the Veteran was 
provided orthotics for left ankle pain.

On VA examination in January 1999, the Veteran stated that he 
could not continue in the National Guard because of his 
continuing ankle problems.  He stated that his present job 
involved office work only.  He stated that he had to give up 
recreational activities because of ankle instability.  On 
examination, the Veteran stood with a normal stance, but he 
walked with a barely noticeable antalgic gait.  He could heel 
and toe walk without difficulty.  

The VA examiner noted chronic synovitis of the ankle joint 
and continuing laxity of the lateral ligaments so that there 
was a mild to moderate degree of instability in the left 
ankle.  There was full range of left ankle motion compared 
with the right.  The physician recommended functional 
limitations as to walking and standing for over 30 minutes 
without appropriate rest.

VA records disclose that in March 1999 the Veteran was 
provided an ankle brace for instability.  From June 2000 to 
July 2001, the Veteran was seen several times for ankle 
instability.  In July 2000, he was provided an ankle brace up 
to knee.  In February 2001, he was given a metal brace.

VA records from September 2003 to December 2005 disclose that 
the Veteran complained of continued ankle instability.  In 
May 2005, X-rays revealed mild degenerative changes in the 
left ankle joint.

Private medical records disclose that a MRI in June 2005 
revealed tenosynovitis and a partial tendon tear and complete 
tear of the anterior talofibular ligament.

On VA examination in March 2006, the Veteran complained of 
chronic left ankle pain, which increased during flare-ups, 
which occurred 4 times weekly and lasted one day.  The flare-
ups were precipitated by prolonged standing, using stairs, or 
walking on an incline.  It was noted that the Veteran worked 
at a clerical job that did not require prolonged standing or 
walking.  The Veteran stated that he has used up his sick 
leave because of left ankle pain and that he is unable to 
exercise because of the ankle pain.  He stated that he could 
walk for 15 minutes without pain.  He indicated that he fell 
three times in the last year because of ankle instability.

The examination revealed that the Veteran used a cane and 
walked with an antalgic gait.  He was able to get out of a 
chair without difficulty and on and off the examining table 
without difficulty.  He wore an ankle brace. There was no 
erythema, effusion, ecchymosis, edema, atrophy, callosities, 
ulcerations, or inflammation.  There was tenderness to 
palpation over the lateral malleolus, talofibular and 
calcneofibular ligaments.  

For range of motion, dorsiflexion was normal, that is, from 0 
to 20 degrees and plantar flexion was normal, that is, from 0 
to 45 degrees.  Inversion was from 0 to 30 degrees and 
eversion was from 0 to 20 degrees.  It was noted that range 
of ankle motion was not limited by repetitive motion, pain, 
weakness, fatigue, lack of endurance, gross incoordination, 
or excessive or awkward motion.  No atrophy or ankylosis was 
noted.  The examiner stated that there was no visible 
manifestation of pain on movement.  The examiner stated that 
the disability did not hamper the Veteran's ability to 
perform average employment, but he would be limited if 
excessive standing, walking, or heavy labor was required.

VA records show that from October 2006 to July 2007 the 
Veteran was followed in the orthopedic clinic for left ankle 
pain.  In December 2006, a MRI revealed a tear of the left 
peroneal brevis tendon.  

On VA examination in July 2007, the Veteran complained of 
continuous left ankle instability, swelling, and pain with 
flare-ups every day after work, which were precipitated by 
cold and damp weather and prolonged walking or sitting.  It 
was noted that the Veteran worked as a clerk and that he had 
used up his sick leave because of left ankle pain.  It was 
noted that he was able to do his daily activities, but at a 
slower pace.  He could drive, but he could not exercise or do 
heavy lifting.

The examiner noted that the Veteran used a cane and ankle 
brace and walked with a slight limp.  On examination, there 
was no swelling, weakness, fatigue, or lack of endurance.  
For range of motion, dorsiflexion was from 0 to 18 degrees 
and plantar flexion was from 0 to 25 degrees.  Inversion was 
from 0 to 25 degrees and eversion was from 0 to 10 degrees.  
Repetitive movement caused pain, but no change in the range 
of motion.  The examiner stated that the Veteran had constant 
left ankle pain and daily flare-ups. 

VA records show that in July 2007 surgery was not recommended 
until a clear diagnosis was established, and the current 
diagnosis was left ankle pain.

In September 2007, the Veteran had left ankle surgery, 
consisting of repair of the peroneal brevis tendon and 
reconstruction of the lateral ligament.

On VA examination in November 2008, the examiner noted that 
the Veteran used a cane and he was unable to stand for more 
than a few minutes, but he could walk 1/4 mile.  The Veteran 
complained of ankle effusion, instability, pain, stiffness, 
swelling, and daily flareups.

On physical examination, the Veteran walked with an antalgic 
gait and propulsion was poor.  Dorsiflexion was from 0 to 15 
degrees with pain beginning at 12 degrees.  Plantar flexion 
was from 0 to 37 degrees with pain beginning at 35 degrees.  
There was no additional loss of limitation of dorsiflexion or 
of plantar flexion with repetitive movement.  There was no 
ankylosis or instability.  There was evidence of tendonitis.  
The examiner described the impact on the Veteran's work as 
increased tardiness and absenteeism.  The effect on daily 
activities included the prevention of exercise and sports.  
The diagnosis was recurrent left ankle sprain with three 
surgeries with chronic residuals of swelling, decreased range 
of motion, and tendonitis. 

Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities. 
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).



Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an 
initial rating case or not.  Fenderson v. West, 12 Vet. 
App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Other rating factors for an ankle disability include 
functional loss due to pain supported by adequate pathology 
and evidenced by visible behavior of the claimant undertaking 
the motion, weakness or weaken movement, atrophy of disuse, 
more movement than normal (relaxation of ligaments), excess 
fatigability, pain on movement, swelling, or atrophy, 
disturbance of locomotion, interference with standing, or the 
effect on weight bearing.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered. 38 
C.F.R. § 4.59.

Analysis

The left ankle disability is currently rated 10 percent 
disabling under Diagnostic Code 5271.  Under Diagnostic Code 
5271, the criterion for the next higher rating, 20 percent, 
is marked limitation of motion of the ankle, which is maximum 
schedular rating under this Diagnostic Code. 

Normal range of motion of the ankle is dorsiflexion from 0 to 
20 degrees and plantar flexion from 0 to 45 degrees.  
38 C.F.R. § 4.71, Plate II.  



A Rating before Left Ankle Surgery in September 2007

Before the Veteran's ankle surgery in September 2007 and 
beginning in February 1998, as for limitation of range of 
motion as measured by dorsiflexion and palmar flexion, on VA 
examination in 1999, there was full range of left ankle 
motion and on VA examination in 2006, dorsiflexion was 
normal, that is, from 0 to 20 degrees and plantar flexion was 
normal, that is, from 0 to 45 degrees. 

On VA examination in July 2007, dorsiflexion was from 0 to 18 
degrees, that is, 90 percent of normal (18 degrees out of 20 
degrees (normal dorsiflexion) = 90 percent of normal) and 
plantar flexion was from 0 to 25 degrees, about 56 percent of 
normal (25 degrees out of 45 degrees (normal plantar flexion) 
= about 56 percent of normal).  

While there is some limitation of dorsiflexion, 90 percent of 
full dorsiflexion does not more nearly approximate or equate 
to marked limitation of motion under Diagnostic Code 5271.  
Also while there is some limitation of plantar flexion, 
56 percent of full plantar flexion does not more nearly 
approximate or equate to marked limitation of motion under 
Diagnostic Code 5271. 

As for the other rating factors, before the Veteran's ankle 
surgery in September 2007 and beginning in February 1998, 
left ankle instability (more movement than normal) was 
evident as found by a private orthopaedic surgeon.  VA 
records show that in April 1998 the Veteran was provided 
orthotics for left ankle pain.  On VA examination in January 
1999, the VA examiner noted chronic synovitis of the ankle 
joint and continuing laxity of the lateral ligaments so that 
there was a mild to moderate degree of instability in the 
left ankle.  The VA examiner recommended functional 
limitations as to walking and standing for over 30 minutes 
without appropriate rest (interference with standing).  From 
June 2000 to July 2001, the Veteran was seen several times 
for ankle instability.  From September 2003 to December 2005, 
the Veteran complained of continued ankle instability.  In 
May 2005, X-rays revealed mild degenerative changes in the 
left ankle joint.

Tenosynovitis and a partial tendon tear by MRI by a private 
health-care provider were documented in June 2005, and in 
December 2006, a MRI by VA revealed a tear of the left 
peroneal brevis tendon ( functional loss due to pain 
supported by adequate pathology).  On VA examination in March 
2006, the Veteran complained of chronic left ankle pain, 
which increased during flare-ups, which occurred 4 times 
weekly and lasted one day.  The examination revealed that the 
Veteran used a cane and walked with an antalgic gait 
(disturbance of locomotion).  The examiner stated that the 
disability did not hamper the Veteran's ability to perform 
average employment, but he would be limited if excessive 
standing, walking, or heavy labor was required (effect on 
weight bearing). 

On VA examination in July 2007, the Veteran complained of 
continuous left ankle instability, swelling, and pain with 
flare-ups every day after work, which were precipitated by 
cold and damp weather and prolonged walking or sitting.  The 
examiner noted that the Veteran used a cane and ankle brace 
and walked with a slight limp (disturbance of locomotion, 
interference with standing, or the effect on weight bearing).  

Considering such factors as functional loss due to pain 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion, more 
movement than normal (relaxation of ligaments), disturbance 
of locomotion, interference with standing, or the effect on 
weight bearing, the functional loss due to the left ankle 
disability equates to marked impairment before the surgery in 
September 2007, which meets the criterion for a 20 percent 
rating under Diagnostic Code 5271, which is the maximum 
schedular rating under this Diagnostic Code. 

Other potentially applicable Diagnostic Codes are Diagnostic 
Codes 5270 and 5284.  Under Diagnostic Code 5270, the 
criteria for the next higher rating, 30 percent, is ankylosis 
of plantar flexion between 30 degrees and 40 degrees or in 
dorsiflexion between 0 degrees and 10 degrees.  



On VA examination in January 1999, there was full range of 
left ankle motion.  On VA examination in March 2006, 
dorsiflexion and plantar flexion were normal.  On VA 
examination in July 2007, dorsiflexion was from 0 to 18 
degrees and plantar flexion was from 0 to 25 degrees.  In the 
absence of evidence of ankylosis of either plantar flexion 
between 30 degrees and 40 degrees or in dorsiflexion between 
0 degrees and 10 degrees, the criteria for a rating higher 
under Diagnostic Code 5270 have not been met.  

Under Diagnostic Code 5284, the criterion for the next higher 
rating, 30 percent, is severe foot impairment.  On VA 
examination in January 1999, the Veteran stood with a normal 
stance and he walked with a barely noticeable antalgic gait.  
He could heel and toe walk without difficulty.  On VA 
examination in March 2006, it was noted that the Veteran 
worked at a clerical job that did not require prolonged 
standing or walking.  He stated that he could walk for 15 
minutes without pain.  Although the Veteran used a cane and 
walked with an antalgic gait, he was able to get out of a 
chair without difficulty and on and off the examining table 
without difficulty.  There was no erythema, effusion, 
ecchymosis, edema, atrophy, callosities, ulcerations, or 
inflammation.  Range of ankle motion was not limited by 
repetitive motion, pain, weakness, fatigue, lack of 
endurance, gross incoordination, or excessive or awkward 
motion.  The examiner stated that there was no visible 
manifestation of pain on movement.  On VA examination in July 
2007, there was no swelling, weakness, fatigue, or lack of 
endurance.  Overall, the functional limitations of the left 
ankle do not more nearly approximate severe impairment of the 
left foot under Diagnostic Code 5284.

A Rating after Left Ankle Surgery in September 2007

On VA examination in November 2008, dorsiflexion was from 0 
to 15 degrees with pain beginning at 12 degrees, which is 60 
percent of normal (12 degrees out of 20 degrees (normal 
dorsiflexion) = 60 percent of normal).  Plantar flexion was 
from 0 to 37 degrees with pain beginning at 35 degrees, which 
is about 78 percent of normal (35 degrees out of 45 degrees 
(normal plantar flexion) = about 78 percent of normal).  
There was no additional loss of limitation of dorsiflexion or 
of plantar flexion with repetitive movement.

While there is some limitation of dorsiflexion, 60 percent of 
full dorsiflexion does not more nearly approximate or equate 
to marked limitation of motion under Diagnostic Code 5271.  
Also while there is some limitation of plantar flexion, 
78 percent of full plantar flexion does not more nearly 
approximate or equate to marked limitation of motion under 
Diagnostic Code 5271.

As for the other rating factors, considering such factors as 
functional loss due to pain supported by adequate pathology, 
disturbance of locomotion, interference with standing, or the 
effect on weight bearing, the functional loss due to the left 
ankle disability equates to marked impairment after the 
surgery in September 2007, which meets the criterion for a 20 
percent rating under Diagnostic Code 5271, which is the 
maximum schedular rating under this Diagnostic Code.

Other potentially applicable Diagnostic Codes are Diagnostic 
Codes 5270 and 5284.  Under Diagnostic Code 5270, there was 
no evidence of ankylosis on the VA examination in November 
2008.  In the absence of evidence of ankylosis of either 
plantar flexion between 30 degrees and 40 degrees or in 
dorsiflexion between 0 degrees and 10 degrees, the criteria 
for a rating higher under Diagnostic Code 5270 have not been 
met. 

Under Diagnostic Code 5284, the criterion for the next higher 
rating, 30 percent, is severe foot impairment.  On VA 
examination in November 2008, the examiner noted that the 
Veteran used a cane and he was unable to stand for more than 
a few minutes, but he could walk 1/4 mile.  On physical 
examination, the Veteran walked with an antalgic gait and 
propulsion was poor.   There was no additional loss of 
limitation of dorsiflexion or of plantar flexion with 
repetitive movement.  There was no instability.  There was 
evidence of tendonitis.  Overall, the functional limitations 
of the left ankle do not more nearly approximate severe 
impairment of the left foot under Diagnostic Code 5284.



Extraschedular Consideration 

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from considering 
whether the case should be referred to the Director of VA's 
Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a 
finding that the evidence presents such an exceptional 
disability picture that the available schedular ratings for 
the service-connected disabilities are inadequate.  This is 
accomplished by comparing the level of severity and 
symptomatology of the service-connected disability with the 
established criteria.

If the criteria reasonably describe the disability level and 
symptomatology, then the disability picture is contemplated 
by the Rating Schedule, and the assigned schedular rating is 
therefore adequate and referral for an extraschedular rating 
is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008) 
aff'd Thun v. Shinseki, 2009 WL 2096205 (Fed. Cir. July 17, 
2009).

Here, the rating criteria reasonably describe the Veteran's 
symptoms and do provide for higher ratings for additional or 
more severe symptoms, which have not been shown.  Therefore 
the disability picture is contemplated by the Rating 
Schedule.  Consequently, referral for an extraschedular 
consideration is not required under 38 C.F.R. § 3.321(b)(1).

                                                                       
(The Order follows on the next page.).





ORDER

Throughout the appeal period, and except for the period 
covered by the temporary total disability rating for 
convalescence, following surgery in September 2007, that is, 
from September 26, 2007, to December 1, 2007, a rating of 20 
percent for residuals of a left ankle injury is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


